Name: Commission Regulation (EEC) No 2304/91 of 30 July 1991 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 8 . 91 Official Journal of the European Communities No L 213/ 11 COMMISSION REGULATION (EEC) No 2304/91 of 30 July 1991 establishing unit values for the determination of the customs value of certain perishable goods THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 2 August 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 30 July 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. 0 OJ No L 321 , 21 . 11 . 1990, p . 6. No L 213/12 Official Journal of the European Communities 1 . 8 . 91 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 511 0701 90 59 ] New potatoes 56,54 2391 448,47 116,16 393,69 12706 43,41 86438 130,84 39,51 1.20 0702 00 10} 0702 00 90 | Tomatoes 52,17 2204 414,07 107,06 364,34 11758 40,06 79926 120,71 36,42 1.30 0703 10 19 Onions (other than seed) 13,54 572 107,49 27,79 94,58 3052 10,40 20 750 31,33 9,45 1.40 0703 20 00 Garlic 265,87 11234 2109,85 545,54 1 856,45 59913 204,16 407254 615,06 185,59 1.50 ex 0703 90 00 Leeks 31,69 1342 249,61 65,25 221,05 7103 24,39 48368 73,54 22,07 1.60 ex 0704 10 101 ex 0704 10 90 Cauliflowers 111,88 4727 881,91 229,55 781,19 24749 86,13 171354 258,72 78,54 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab ­ bages 23,05 975 182,88 47,36 160,54 5181 17,70 35248 53,35 16,11 1.90 ex 0704 90 90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) 65,16 2755 516,83 133,86 453,71 14643 50,03 99614 150,79 45,53 1.100 ex 0704 90 90 Chinese cabbage 48,42 2050 382,57 99,63 337,79 10913 37,24 73939 112,24 33,73 1.110 0705 11 101 0705 1 1 90 [ Cabbage lettuce (head lettuce) 65,45 2767 519,12 134,46 455,72 14708 50,25 100055 151,46 45,73 1.120 ex 0705 29 00 Endives 45,32 1923 357,88 93,59 315,84 10133 34,99 69174 105,45 31,22 1.130 ex 0706 10 00 Carrots 32,74 1384 259,75 67,27 228,02 7359 25,14 50064 75,78 22,88 1.140 ex 0706 90 90 Radishes 54,33 2302 429,62 111,96 379,00 12152 41,89 83107 126,19 37,58 1.150 0707 00 111 0707 00 19 | Cucumbers 37,78 1598 300,29 77,67 263,25 8476 29,03 57767 87,46 26,32 1.160 0708 10 10 } 0708 10 90) Peas (Pisum sativum) 189,39 8002 1 502,93 388,61 1 322,43 42678 145,43 290105 438,14 132,21 1.170 I Beans : l 1.170.1 0708 20 10} 0708 20 90] Beans (Vigna spp., Phaseolus spp.) 110,44 4671 877,75 227,02 769,50 24775 84,86 168 853 255,66 76,95 1.170.2 0708 20 10 } 0708 20 90} Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) 137,14 5801 1 089,93 281,91 955,52 30764 105,38 209670 317,46 95,55 1.180 ex 0708 90 00 Broad beans 40,17 1701 317,44 82,67 280,28 9055 30,90 61351 93,13 27,99 1.190 0709 10 00 Globe artichokes 76,11 3221 598,42 156,61 531,31 17132 58,50 116646 176,44 52,84 1.200 Asparagus : \ \ 1.200.1 ex 0709 20 00  green 608,43 25709 4828,25 1 248,44 4248,36 137107 467,21 931975 1 407,54 424,73 1.200.2 ex 0709 20 00  other 302,03 12787 2386,34 621,48 2107,02 68076 232,31 461 204 700,14 210,44 1.210 0709 30 00 Aubergines (egg-plants) 50,10 2116 397,58 102,80 349,82 11290 38,47 76743 115,90 34,97 1.220 ex 0709 40 00 Ribbed celery (Apium graveo ­lens var. dulce) 63,90 2705 504,88 131,48 445,78 14403 49,15 97577 148,13 44,52 1.230 0709 51 30 Chantarelles 570,79 24118 4529,50 1 171,19 3985,49 128623 438,31 874308 1 320,45 398,44 1.240 0709 60 10 Sweet peppers 78,39 3312 622,09 160,85 547,37 17665 60,19 120079 181,35 54,72 1.250 0709 90 50 Fennel 151,15 6399 1 194,24 311,01 1 054,46 34069 116,26 230809 350,38 105,31 1.260 0709 90 70 Courgettes 59,97 2536 475,68 123,20 417,58 13477 46,05 91683 138,78 41,91 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh (intended for human consumption) 72,78 3080 573,1 1 149,64 502,35 15180 55,82 112490 168,76 50,99 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 87,98 3716 694,15 180,34 612,04 18967 67,47 135667 203,31 61,65 2.20 ex 0803 00 10 Bananas (other than plantains), fresh 47,44 2004 376,48 97,34 331,26 10691 36,43 72671 109,75 33,11 2.30 ex 0804 30 00 Pineapples, fresh 38,86 1642 308,38 79,73 271,34 8757 29,84 59526 89,90 27,12 2.40 ex 0804 40 10 } ex 0804 40 90 } Avocados, fresh 129,55 5474 1 028,07 265,82 904,59 29193 99,48 198443 299,70 90,43 1 . 8 . 91 Official Journal of the European Communities No L 213/13 Code CN code l Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 l Guavas and mangoes, fresh 137,58 5813 1091,78 282,30 960,65 31003 105,64 210742 316,27 96,04 2.60 Sweet oranges, fresh : IIII|\ l IlII|| 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi-san ­ guines 33,11 1399 262,75 67,94 231,20 7461 25,42 50719 76,60 23,11 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates , Maltese, Shamoutis, Ovalis, Trovita and Hamlins 49,90 2108 396,02 102,40 348,46 11245 38,32 76443 115,45 34,83 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49  Others 34,38 1453 272,89 70,56 240,12 7749 26,40 52676 79,55 24,00 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 110,85 4684 879,69 227,46 774,03 24980 85,12 169803 256,45 77,38 2.70.2 ex 0805 20 30  Monreales and Satsumas 89,26 3774 707,98 183,37 621,51 20059 68,53 136456 206,56 62,37 2.70.3 ex 0805 20 50  Mandarins and wilkings 100,89 4271 797,16 207,60 703,86 22741 77,60 154067 233,88 70,29 2.70.4 ex 0805 20 70 ex 0805 20 90  Tangerines and others 60,68 2564 481,53 124,51 423,70 13674 46,59 92949 140,37 42,35 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 52,49 2218 416,57 107,71 366,54 11829 40,31 80410 121,44 36,64 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 54,66 2309 433,78 112,16 381,68 12318 41,97 83731 126,45 38,15 230 Grapefruit, fresh : I I l \ I 2.90.1 ex 0805 40 00  white 59,54 2515 472,49 122,17 415,74 13417 45,72 91203 137,74 41,56 2.90.2 ex 0805 40 00  pink 69,06 2918 548,07 141,71 482,24 15563 53,03 105792 159,77 48,21 2.100 0806 10 11 0806 10 15 0806 10 19 Table grapes 202,19 8 543 1 604,51 414,88 1411,80 45563 155,26 309711 467,75 141,14 2.110 0807 10 10 Water-melons 28,08 1 186 222,90 57,63 196,13 6329 21,57 43026 64,98 19,60 2.120 Melons (other than water-me ­ lons) : I 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Future 36,23 1531 287,56 74,35 253,02 8165 27,82 55507 83,83 25,29 2.120.2 ex 0807 10 90  other 75,11 3174 596,09 154,13 524,50 16927 57,68 115061 173,77 52,43 2.130 0808 10 91 0808 10 93 0808 10 99 Apples 88,17 3725 699,67 180,91 615,64 19868 67,70 135055 203,97 61,54 2.140 Pears l I 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Pears  Nashi (Pyrus pyrifo ­ lia) 91,95 3889 730,80 189,02 640,67 20627 70,66 140 584 212,85 64,07 2.140.2 0808 20 31 |||| \ |\II|| 0808 20 33 0808 20 35 0808 20 39 Other 99,41 4200 788,87 203,98 694,12 22401 76,33 152272 229,97 69,39 2.150 0809 10 00 Apricots 74,61 3152 592,11 153,10 521,00 16814 57,29 114293 172,61 52,08 2.160 0809 20 10 0809 20 90 Cherries 90,53 3825 718,45 185,77 632,16 20401 69,52 138679 209,44 63,20 2.170 ex 0809 30 00 Peaches 94,22 3981 747,73 193,34 657,92 21233 72,35 144330 217,98 65,77 No L 213/ 14 Official Journal of the European Communities 1 . 8 . 91 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 115,64 4886 917,71 237,29 807,49 26060 88,80 177142 267,53 80,72 2.190 0809 40 11 ] 0809 40 19 ! Plums 86,83 3669 689,05' 178,17 606,30 19567 66,67 133005 200,87 60,61 2.200 0810 10 10 0810 10 90 ] Strawberries 112,79 4769 894,61 231,71 785,35 25346 86,60 172427 261,01 78,82 2.205 0810 20 10 Raspberries 1 336,1 56503 10597,8 2745,00 9303,49 300265 1 025,9 2042614 3092,02 933,75 2.210 0810 40 30 Fruit of the species Vaccinium myrtillus 174,24 7362 1 382,75 357,53 1216,67 39265 133,80 266906 403,10 121,63 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch .,/ 164,41 6947 1 304,68 337,35 1 147,98 37048 126,25 251 836 380,34 114,76 2.230 ex 0810 90 80 Pomegranates 54,65 2307 431,24 111,97 380,57 11938 42,00 84154 126,24 38,38 2.240 ex 0810 90 80 Khakis (including Sharon fruit) 196,35 8296 1558,16 402,89 1371,02 44247 150,78 300765 454,23 137,06 2.250 ex 0810 90 30 Lychees 218,52 9233 1 734,06 448,38 1 525,80 49242 167,80 334718 505,51 152,54